                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

 MARK DRUIVENGA, d/b/a
 CONTRACT WELDING &
 MECHANICAL,
                                                              No. C 18-4003-MWB
                Plaintiff,
 vs.                                                      OPINION AND ORDER
                                                        REGARDING DEFENDANT’S
 THE HILLSHIRE BRANDS CO.,                               MOTION FOR SUMMARY
                                                              JUDGMENT
                Defendant.
                               ___________________________


                                   TABLE OF CONTENTS
I.      INTRODUCTION........................................................................... 2 
        A.   Factual Background ............................................................... 2 
        B.   Procedural Background ........................................................... 5 
II.     LEGAL ANALYSIS ........................................................................ 7 
        A.  Standards For Summary Judgment ............................................. 8 
        B.  Breach Of The Contract ........................................................... 9 
            1.    Arguments of the parties .................................................. 9 
            2.    Analysis .................................................................... 11 
        C.  Damages ............................................................................ 16 
            1.    Arguments of the parties ................................................ 16 
            2.    Analysis .................................................................... 18 
III.    CONCLUSION ............................................................................ 21 
       Has an independent welding contractor brought a viable breach of contract claim
against the owner of a turkey processing plant based on the termination of his services
following a fire at the plant? The plant owner thinks not and has moved for summary
judgment on the contractor’s breach of contract claim. More specifically, the plant owner
argues that the contractor has not alleged any breach of a contract term and that damages
for loss of the contractor’s business allegedly resulting from the breach are not available
where the parties’ contract could be terminated at any time. The contractor contends that
a reasonable jury could find in his favor on his breach of contract claim, however, based
on breach of the implied covenant of good faith and fair dealing, and that his claimed
damages for loss of his business are the foreseeable and consequential result of the plant
owner’s breach.


                                 I.     INTRODUCTION
                                A.     Factual Background
       This statement of the factual background does not necessarily set out all the parties’
statements of facts in support of their respective positions, although it does set out
sufficient facts to put in context the parties’ arguments. It also does not set out the stated
facts in precisely the same way the parties stated them, because I have exercised some
editorial license in the language and organization of the parties’ factual statements, while
adhering to the essence of those factual statements. Also, I have drawn on the pleadings




                                              2
and the parties’ briefs for additional facts, if supported by the record, where I deemed
appropriate to provide the necessary context for the parties’ arguments.1
      In March 2014, plaintiff Mark Druivenga, doing business as Contract Welding &
Mechanical, was retained by The Hillshire Brands Company, the defendant in this action,
to perform welding work inside Hillshire’s turkey processing plant in Storm Lake, Iowa.
The parties agree that Druivenga was not an employee of Hillshire; rather he was an
independent contractor. Druivenga asserts, in turn, that he did not have employees, but
subcontractors, who performed work for him.
      Druivenga testified in depositions that he had no written contract with Hillshire.
Somewhat more specifically, he testified that the terms of the contract were that “[t]hey
hired me to come in and do welding work. That’s the contract we had.” Defendant’s
Appendix, 3 (Druivenga Deposition, 121:20-21. Druivenga’s deposition included the
following exchange, as well:
                    Q.     Okay. So—and correct me if I’m wrong—
             they’d tell you: Do this job. You’d do it. You’d send them
             an invoice. They’d pay you. That was the extent of it.
                    A.     Yes.
                    Q.     Okay, and were there any terms agreed to about
             the duration of this contract or of your arrangement?
                   A.      They had work. They needed welders. We
             provided that work.




      1
          The plaintiff only belatedly responded to the defendant’s statement of material
facts in the manner required by N.D. IA. L.R. 56. This is, by no means, the only failure
by the plaintiff to follow the applicable local rules. However, the defendant did not ask
me to treat its statement of material facts as undisputed, based on the plaintiff’s lapse,
and I have not done so.


                                            3
Defendant’s Appendix at 3 (Druivenga Deposition at 121:22-122:6). Druivenga does not
allege that Hillshire failed to pay him for any work completed.
      On March 22, 2014, a fire broke out at the plant, after Druivenga’s employees or
subcontractors performed welding work in the “dark meat room.”
      That is as far as the parties’ formal statements of facts in support of and resistance
to summary judgment take us.2 The parties’ briefing—and particularly Druivenga’s
briefing—demonstrates that considerably more facts are or may be relevant to the
disposition of the motion for summary judgment now before me.
      Specifically, Druivenga asserts that he founded Contract Welding in 2010 to
provide welding services at Hillshire’s turkey processing plant. Druivenga asserts, and
it does not appear that Hillshire disputes, that his business was physically based at
Hillshire’s plant and that roughly 98% of his business was at the plant. Plaintiff’s
Appendix, Ex. 1 (Druivenga Deposition, 20:2-7).
      Druivenga alleges that, prior to the fire in March 2014, Hillshire asked Contract
Welding to patch a series of small holes in the east wall of its dark meat room and that
Hillshire issued a “hot work permit” for this job. See Plaintiff’s Appendix, Ex. 2 (Hot
Work Permit No. 04132, dated March 22, 2014). Druivenga contends that Hillshire had
designated Eric Mohror as its permit authorizing individual to be on duty during the
events at issue in this case. See Plaintiff’s Appendix, Ex. 6 (Mohror Deposition, 33:1-
9). On that date, Mohror filled out, signed, and issued Hot Work Permit No. 04132,
affirming that Druivenga’s welders could safely patch the wall in Hillshire’s dark meat
room. See Plaintiff’s Appendix, Ex. 2. In particular, Mohror marked the following
items as “NA” in the section concerning “Work on Walls or Ceilings”: “Verify that



      2
       A substantial number of the parties’ purported factual allegations relate to
procedural matters or legal conclusions, rather than factual matters.

                                            4
construction is noncombustible and without combustible covering or insulation,” and
“Combustibles on other side of walls moved or protected.” Mohror also admitted that
he did not indicate that the work was being done in a wall or ceiling, which would have
required a fire watch. Plaintiff’s Appendix, Ex. 6 (Mohror Deposition, 54:24-55:15).
Druivenga contends that Mohror made the representations on the Hot Work Permit,
despite the knowledge of Hillshire’s employees that there were flammable materials
within the dark meat room wall and that the wall could catch fire during welding
operations. See Plaintiff’s Appendix, Ex. 7 (Frasier Deposition, 25:10-28:22; 29:25-
30:23).
       Two of Druivenga’s welders, Matt Johnson and Jamie Ballard, performed the
welding work on the wall. Plaintiff’s Appendix, Ex. 8 (Johnson Deposition, 25:13-23).
Druivenga asserts that, as Johnson and Ballard performed this work, heat from the
welding operations caused the combustible materials inside the wall to ignite, which
resulted in the fire at issue in this lawsuit.
       According to Druivenga, following the fire, Hillshire terminated the services of
Contract Welding, and informed him that he could never work at its plant again.
Plaintiff’s Appendix, Ex. 1 (Druivenga Deposition at 128:22-129:16).         Also, on
December 30, 2015, a group of insurance companies brought suit against Contract
Welding in the Iowa District Court for Buena Vista County, as subrogees of Hillshire.
Druivenga alleges that lawsuit meant that he was no longer able to operate Contract
Welding, because he could not obtain insurance coverage.


                               B.     Procedural Background
       The rather convoluted procedural history of this case is set out in detail in my
March 1, 2018, Opinion And Order Regarding Third-Party Plaintiff’s Motion To
Remand, Druivenga v. Hillshire Brands Co., No. C 18-4003-MWB, 2018 WL 1115935,

                                                 5
at *1-*2 (N.D. Iowa Mar. 1, 2018). Suffice it to say that this lawsuit began as a third-
party complaint by Druivenga in a lawsuit brought against him by insurers in state court,
but this action was later removed to this court.
      In the controlling pleading, Druivenga’s October 25, 2017, Third-Party Petition
And Jury Demand, Druivenga alleges that Hillshire breached its contractual duty to act
in good faith and fair dealing, through the following specific acts and omissions:
                    Failure to properly train its outside contractors to
                    perform welding work inside its plant.
                    Failure to have industry custom and standard policies,
                    procedures, protocols, manuals, or recommendations
                    in place in order for welding work to be safely
                    performed inside its plant.
                    Failure to follow the requirements of its own hot work
                    permit process, and improperly issuing a hot work
                    permit on March 22, 2014, for hot work in the area
                    where Hillshire believes the fire initially ignited.
                    Failing to identify the dangers of combustion prior to
                    issuing the hot work permit.
                    Failing to supervise the welding work in a skillful,
                    workmanlike, prudent, and non-negligent manner so as
                    not to create a fire hazard.
                    Failing to complete an inspection following completion
                    of the work performed for signs of combustion, fire,
                    or danger in general.
                    Failing to comply with all applicable statutes,
                    ordinances, codes, regulations, and industry standards.
                    Failing to take all necessary and reasonable precautions
                    so as to prevent property damage to the building.
                    Failure of Hillshire to have a properly working and
                    modern fire detection and fire suppression system
                    inside the Hillshire plant.


                                            6
                     Any other breaches of the parties’ contractual
                     relationship which may be determined through the
                     process of discovery.
Third-Party Petition And Jury Demand, Count I – Breach Of Contract (Hillshire), ¶ 16.
Druivenga seeks damages, costs, expenses, pre- and post-judgment interest, and any
other relief this court deems just and proper. Id., “Wherefore” clause.
       Hillshire removed Druivenga’s breach of contract claim when it was the only claim
left at issue in the state court proceedings, after the insurers settled their claims against
Druivenga. Thus, Druivenga is effectively the plaintiff in this action, and Hillshire is
effectively the defendant. In its Answer, filed in this court, Hillshire denies Druivenga’s
claim and asserts various affirmative defenses. Trial in this matter is set to begin on July
22, 2019.
       This case is now before me on Hillshire’s May 16, 2018, Amended Motion For
Summary Judgment. In its Motion, Hillshire contends that it did not breach its contract
with Druivenga, including any duty to act in good faith and fair dealing, and that
Druivenga cannot recover damages as a result of any alleged breach of contract.
Druivenga filed a Resistance on June 1, 2018, and Hillshire file a Reply on June 8, 2018.
On June 11, 2018, Druivenga belatedly filed a Response To Defendant’s Statement Of
Undisputed Material Facts.
       Although Hillshire requested oral arguments on its Amended Motion For
Summary Judgment, I conclude that the parties’ written submissions are sufficient, so
that I will consider Hillshire’s Motion fully submitted on the written arguments.


                                II.    LEGAL ANALYSIS
       Hillshire has advanced two distinct grounds for summary judgment, which I will
consider, in turn. First, however, I will summarize the standards for summary judgment.


                                             7
                        A.     Standards For Summary Judgment
       Summary judgment is only appropriate when “the pleadings, depositions, answers
to interrogatories, and admissions on file, together with affidavits, if any, show that there
is no genuine issue of material fact and that the moving party is entitled to a judgment as
a matter of law.” FED. R. CIV. P. 56(c) (emphasis added); see Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (“Summary judgment is appropriate if viewing
the record in the light most favorable to the nonmoving party, there are no genuine issues
of material fact and the moving party is entitled to judgment as a matter of law.”); see
generally Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). Thus, “[t]he movant
‘bears the initial responsibility of informing the district court of the basis for its motion,’
and must identify ‘those portions of [the record] . . . which it believes demonstrate the
absence of a genuine issue of material fact.’” Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc) (quoting Celotex, 477 U.S. at 323). In response,
“[t]he nonmovant ‘must do more than simply show that there is some metaphysical doubt
as to the material facts,’ and must come forward with ‘specific facts showing that there
is a genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586–87 (1986)).
       When the parties have met their burdens, the district judge’s task is as follows:
              “On a motion for summary judgment, ‘facts must be viewed
              in the light most favorable to the nonmoving party only if
              there is a genuine dispute as to those facts.’” Ricci v.
              DeStefano, ––– U.S. ––––, 129 S. Ct. 2658, 2677, 174 L.
              Ed. 2d 490 (2009) quoting Scott v. Harris, 550 U.S. 372,
              380, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007) (internal
              quotations omitted). “Credibility determinations, the weigh-
              ing of the evidence, and the drawing of legitimate inferences
              from the facts are jury functions, not those of a judge.”
              Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,
              150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000), quoting
              Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.
                                              8
              Ct. 2505, 91 L. Ed. 2d 202 (1986). . . . . “‘Where the record
              taken as a whole could not lead a rational trier of fact to find
              for the nonmoving party, there is no genuine issue for trial.’”
              Ricci, 129 S. Ct. at 2677, quoting Matsushita, 475 U.S. at
              587, 106 S. Ct. 1348.
Torgerson, 643 F.3d at 1042-43.
       “Only disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Ryan v. Capital Contractors, Inc., 679
F.3d 772, 776 (8th Cir. 2012). However, summary judgment is particularly appropriate
when only questions of law are involved, rather than factual issues that may or may not
be subject to genuine dispute. See, e.g., Cremona v. R.S. Bacon Veneer Co., 433 F.3d
617, 620 (8th Cir. 2006).
       With these standards in mind, I turn to consideration of Hillshire’s Amended
Motion For Summary Judgment.


                              B.     Breach Of The Contract
       Hillshire’s first ground for summary judgment is that Druivenga cannot generate
any genuine issues of material fact on breach of any terms of the parties’ contract.
Druivenga responds that he marshalled evidence that Hillshire breached the covenant of
good faith and fair dealing implied in every contract.
       1.     Arguments of the parties
       Hillshire argues that, based on Druivenga’s own testimony, it is undisputed that
the only terms of the parties’ contract were that Druivenga would provide welding
services as needed and that Hillshire would pay for those services as performed. Hillshire
argues that, because there is no allegation it ever failed to pay Druivenga for work he
provided, there was no breach of the contract. Hillshire recognizes that Druivenga
alleges breach of contract based on allegations that Hillshire failed to take steps that would
                                              9
ensure the work performed by Druivenga could be done safely without causing a fire,
but Hillshire contends this is a classic negligence-based tort claim. Indeed, Hillshire
argues that Druivenga’s allegations that Hillshire caused the fire by failing to exercise
due care in issuing a hot work permit to Druivenga’s welders is premised on the breach
of a duty of care, which is the hallmark of a negligence claim. Hillshire contends that
Druivenga’s characterization of his negligence claim as a breach of contract claim is an
attempt to avoid the impact of the economic loss doctrine, where a tort claim ordinarily
does not permit purely economic losses to be compensated, but all of Druivenga’s alleged
losses are economic.
       Hillshire also recognizes that Druivenga alleges breach of the duty of good faith
and fair dealing, implied in every contract, because he cannot rely on breach of any
express contractual term. Hillshire argues that this gambit also fails, because the implied
covenant of good faith and fair dealing does not give rise to new substantive terms that
do not otherwise exist in the contract. Here, Hillshire argues that Druivenga’s claim that
Hillshire breached the contract by burning down its own facility seeks to inject into the
contract substantive terms concerning how the contract was to be performed that do not
exist in the contract. Hillshire points out that no terms of the parties’ contract impose a
duty upon Hillshire not to cause a fire negligently at its own plant.
       Druivenga responds that, based on the facts in the record, a reasonable jury could
find that Hillshire breached its contract, specifically, the implied covenant of good faith
and fair dealing, by affirming that the wall of the dark meat room was safe and suitable
for welding. He argues that Hillshire undertook a contractual duty to inform Contract
Welding as to whether any particular part of the building was suitable for welding, which
is consistent with industry standards. He contends that Hillshire not only failed to inform
Contract Welding of the flammable materials behind the wall, it affirmatively stated that
the wall was safe for welding.

                                            10
       Further, Druivenga argues that Hillshire’s decision to issue a hot work permit was
the immediate cause of the fire and that, by issuing the permit and affirming to Druivenga
that the wall was safe and suitable for welding, Hillshire failed to act with the diligence
that contracting parties have a right to expect from one another, which constitutes breach
of the covenant of good faith and fair dealing. Indeed, Druivenga argues that, by telling
his welders that the wall was safe for welding, Hillshire all but caused the fire that is the
basis for this litigation.
       In reply, Hillshire reiterates that Druivenga has not identified any term of the
contract that Hillshire allegedly breached nor has he alleged that he was not paid for work
he performed. Hillshire argues that Druivenga’s claim sounds in negligence, because it
is based on alleged failure to comply with safety standards, not in contract, based on
breach of some unspecified contractual term.         Hillshire reiterates that Druivenga’s
reliance on breach of the covenant of good faith and fair dealing is misplaced, because
the covenant does not give rise to new substantive terms that did not otherwise exist in
the contract, where Druivenga never addresses the terms of the contract. At most,
Hillshire reiterates, Druivenga alleges a failure to exercise due diligence, or due care, in
paragraph 16 of his Third-Party Petition, which is the hallmark of a negligence claim,
but he did not plead any negligence claim.
       2.      Analysis
       As the Iowa Supreme Court has explained,
               Generally, to establish a claim for a breach of contract, the
               [plaintiff] must show
                      (1) the existence of a contract; (2) the terms and
                      conditions of the contract; (3) that it has performed all
                      the terms and conditions required under the contract;
                      (4) the defendant’s breach of the contract in some
                      particular way; and (5) that plaintiff has suffered
                      damages as a result of the breach.

                                             11
             Iowa Mortgage Ctr., L.L.C. v. Baccam, 841 N.W.2d 107,
             110–11 (Iowa 2013) (quoting Molo Oil Co. v. River City Ford
             Truck Sales, Inc., 578 N.W.2d 222, 224 (Iowa 1998)).
             Offering evidence of damages is required to demonstrate a
             claim for breach of contract. Sutton v. Iowa Trenchless, L.C.,
             808 N.W.2d 744, 753 (Iowa Ct.App.2011).
Iowa Arboretum, Inc. v. Iowa 4-H Found., 886 N.W.2d 695, 706 (Iowa 2016). “The
first three elements address the existence of a contract. The last two elements address
the breach of the contract and the damages caused by the breach.” Iowa Mortg. Ctr.,
L.L.C. v. Baccam, 841 N.W.2d 107, 110–11 (Iowa 2013).
      The second element requires that “the contract terms must be sufficiently definite
for the court to determine the duty of each party and the conditions of performance.”
Royal Indem. Co. v. Factory Mut. Ins. Co., 786 N.W.2d 839, 846 (Iowa 2010). As to
the “breach” element, “‘[a] party breaches a contract when, without legal excuse, it fails
to perform any promise which forms a whole or a part of the contract.’” Id. (quoting
Molo Oil, 578 N.W.2d at 224). “The determination of whether a party has breached a
contract is ordinarily for the fact finder.”     Shelby Cty. Cookers, L.L.C. v. Util.
Consultants Int’l, Inc., 857 N.W.2d 186, 195 (Iowa 2014) (citing Kern v. Palmer Coll.
of Chiropractic, 757 N.W.2d 651, 658 (Iowa 2008); Iowa–Ill. Gas & Elec. Co. v. Black
& Veatch, 497 N.W.2d 821, 825 (Iowa 1993). However, where the claimant fails to
demonstrate the breach of any terms of the contract, the court may decide breach of
contract as a matter of law. See Iowa Arboretum, Inc., 886 N.W.2d at 707 & n.7.
      Conduct that does not literally violate an express term of a contract can still
constitute a breach of contract “by implication for violating the obligation of good faith
and fair dealing.” Alta Vista Properties, LLC v. Mauer Vision Ctr., PC, 855 N.W.2d
722, 731 (Iowa 2014). The implied duty of good faith and fair dealing “inheres in all
contracts and cannot be disclaimed through an integration clause or otherwise.” Id. at


                                           12
730 (citing Fogel v. Teachers of Iowa Coll., 446 N.W.2d 451, 456 (Iowa 989)). More
specifically,
                “‘The underlying principle is that there is an implied covenant
                that neither party will do anything which will have the effect
                of destroying or injuring the right of the other party to receive
                the fruits of the contract.’” Am. Tower, L.P. v. Local TV
                Iowa, L.L.C., 809 N.W.2d 546, 550 (Iowa Ct.App.2011)
                (quoting 13 Richard A. Lord, Williston on Contracts § 38.15,
                at 437 (4th ed.2000)).
Alta Vista Properties, 855 N.W.2d at 730.
       The scope of the covenant is not unlimited:
                        The implied covenant of good faith and fair dealing,
                however, “does not give rise to new substantive terms that do
                not otherwise exist in the contract.” Bagelmann v. First Nat’l
                Bank, 823 N.W.2d 18, 34 (Iowa 2012) (internal quotation
                marks omitted). For example, in Bagelmann, we declined to
                find a breach of the implied good-faith-and-fair-dealing
                obligation when the mortgagee did not promptly provide the
                mortgagors with updated and more accurate flood zone
                information determinations. Id. at 22. The mortgage
                contained no promise the mortgagee would provide
                notification or otherwise guarantee the property’s flood
                hazard status and so we determined “any allegation of bad
                faith here lacks a contract term to which it can be attached.”
                Id. at 34.
Alta Vista Properties, 855 N.W.2d at 731. On the other hand, in Alta Vista Properties,
the court concluded that “the implied right in the present case follows logically from
certain express terms of the agreement—i.e., the landlord’s right to sell or mortgage the
property.” Id. The court concluded,
                [T]he contract here contains an express term (the right to sell)
                to which the implied obligation (the right to show the
                property) can be attached. It would “destroy [ ] or injur[e]
                the right of [Alta Vista] to receive the fruits of the contract”
                if we were to decline to find an implied right to show the

                                               13
              premises to prospective buyers. See Am. Tower, 809 N.W.2d
              at 550.
Alta Vista Properties, 855 N.W.2d at 731.
       I agree with Hillshire that Druivenga has failed to point to any evidence from
which a rational trier of fact could find in his favor on his breach of contract claim. See
Torgerson, 643 F.3d at 1042-43. There is simply no evidence in the record from which
a rational trier of fact could find that any particular term of the parties’ contract imposed
a duty on Hillshire that Hillshire breached in a particular way. See Iowa Arboretum,
Inc., 886 N.W.2d at 706 (second and fourth elements); Royal Indem. Co., 786 N.W.2d
at 846 (terms must be sufficiently definite for the court to determine a party’s duty, and
breach of contract is failure to perform any promise of the contract).
       First, the only evidence of the terms of the parties’ contract is that the parties
agreed that Druivenga would be paid for welding work requested by Hillshire, but there
is no evidence that Hillshire ever failed to pay Druivenga for welding work done by him
or Contract Welding. Defendant’s Appendix at 3 (Druivenga Deposition at 121:22-
122:6). Nor is there any evidence that a term of the parties’ contract required Hillshire
to continue using Druivenga’s or Contract Welding’s services, no matter what; indeed,
nothing in the terms of the contract required that Hillshire continue to use Druivenga’s
or Contract Welding’s services for any time period or any jobs at all. Id. Finally, no
express term of the parties’ contract imposed any duty on Hillshire or indicated any
promise by Hillshire to adhere to any standard—whether that standard arose from contract
or “industry standards”—to ensure that any location where Druivenga was asked to weld
would be certified to be free of, or would in fact be free of, flammable materials. Id.
Although Druivenga repeatedly asserts that there was a contractual duty on Hillshire’s
part to ensure that welding could be done safely, he never identifies any particular term
of the contract that states such a promise. See Iowa Arboretum, Inc., 886 N.W.2d at


                                             14
706; Royal Indem. Co., 786 N.W.2d at 846. Indeed, Druivenga alleges breach of
contract based on Hillshire’s “failure” to fulfill various duties in paragraph 16 of his
Third-Party Petition, but he never alleges what terms in the contract impose any of those
duties.
          Second, even though Druivenga is not required to prove literal violation of an
express term of a contract, because the implied duty of good faith and fair dealing
“inheres in all contracts and cannot be disclaimed through an integration clause or
otherwise,” Alta Vista Properties, 855 N.W.2d at 731, Druivenga’s attempt to establish
a breach of the implied covenant of good faith and fair dealing also fails as a matter of
law. Specifically, there is simply no evidence of any express term of the parties’
agreement to which an implied obligation of continued employment or an implied
obligation for Hillshire to meet any standard or duty alleged in paragraph 16 of the Third-
Party Petition could attach. Compare Bagelmann, 823 N.W.2d at 34 (finding such a
promise in the terms of the contract and, therefore, a basis for breach of the implied
covenant), with Alta Vista Properties, 855 N.W.2d at 731 (finding no such promise in
the terms of the contract and, hence, no basis for breach of the implied covenant). In
other words, Druivenga is simply trying to use the implied covenant of good faith and
fair dealing to impose new substantive terms—set out in paragraph 16 of his Third-Party
Petition—that do not otherwise exist in the contract. Alta Vista Properties, 855 N.W.2d
at 731 (citing Bagelmann, 823 N.W.2d at 34).          While I need not decide whether
Druivenga has alleged breach of duties sounding in negligence, as Hillshire contends, it
is clear that none of the duties that Druivenga alleges were breached can be found in or
can be logically implied from an express term of the contract. Id.
          Finally, because I have “reached th[e]s[e] conclusion[s] without considering
extrinsic evidence,” and there is no extrinsic evidence offered by Druivenga to support
his interpretation of the parties’ contract, I “can interpret the [contract] as a matter of

                                            15
law.” Id. at 732-33 (citing Pillsbury Co., Inc. v. Wells Dairy, Inc., 752 N.W.2d 430,
435 (Iowa 2008) as holding that interpretation is a matter of law for the court when it
does not depend on extrinsic evidence, and RESTATEMENT (SECOND) OF CONTRACTS
§ 212, at 125, as indicating that interpretation of an integrated agreement is a question of
law unless it “depends on the credibility of extrinsic evidence or on a choice among
reasonable inferences to be drawn from extrinsic evidence”). Furthermore, because
Druivenga has failed to generate genuine issues of material fact that Hillshire breached
any express term of the contract or the implied duty of good faith and fair dealing, I can
decide that there was no breach as a matter of law. Iowa Arboretum, Inc., 886 N.W.2d
at 707 & n.7.
       Hillshire is entitled to summary judgment on Druivenga’s claim of breach of
contract on the ground that there are no genuine issues of material fact to support breach
of an express term or the implied covenant of good faith and fair dealing in the contract.


                                     C.     Damages
       Notwithstanding that I have found no breach of the parties’ contract as a matter of
law, I will also consider, in the alternative, Hillshire’s contention that damages for
Druivenga’s loss of his business would not be available, even if Druivenga proved a
breach of contract. Druivenga asserts that his damages claim is proper.
       1.       Arguments of the parties
       Hillshire argues that, even if Druivenga could win on his breach of contract claim,
Druivenga has no recoverable damages flowing from the alleged breach of contract. This
is so, Hillshire contends, because Druivenga is seeking the welding revenue he would
have received from work at Hillshire until he reaches the age of 75, with adjustments for
inflation and other anticipated increases, but Druivenga had no contractual right to
continue working at the Hillshire plant.         Hillshire argues that Druivenga was an

                                            16
independent contractor, who had even less rights than an at-will employee, and that he
could be terminated for any reason, at any time, and without notice. Hillshire argues
that Druivenga cannot recover damages because Hillshire exercised its right to terminate
the parties’ contract.
       In response, Druivenga argues that Hillshire’s premise that he was operating as an
independent contractor with no contractual right to future work at Hillshire “misses the
point,” which he argues “is that the fire put Druivenga and Contract Welding completely
out of business.” He contends that, in general, contract damages are meant to put the
injured contract party in the place he would have been in had the other party not breached
their contract, so long as the damages were foreseeable as a probable result of the breach.
He argues that a non-breaching party may recover lost profits in the form of lost future
business so long as, again, such losses were foreseeable to the breaching party. Here,
Druivenga argues, Hillshire had every reason to know that a fire of the kind that occurred
would put Druivenga out of business, where Contract Welding existed for the sole
purpose of performing the regular welding and maintenance work at Hillshire’s Storm
Lake plant, his company was, in fact, based at the plant, and his welders worked almost
exclusively at the plant. He contends that a jury could reasonably determine that his
company would have continued working for Hillshire, if the fire had not happened,
because the subrogation suit by insurers, which kept him from obtaining insurance to
continue operations, was a natural and foreseeable consequence of the fire. He asserts
that reasonableness and foreseeability are classic jury questions. He also contends that
the jury can determine his damages with a reasonable degree of certainty, based on his
expert’s calculations.
       In reply, Hillshire reiterates that Druivenga’s claimed damages are not
recoverable. Hillshire argues that even if it was foreseeable that Druivenga would have
continued working at the plant if the fire had not happened, that is irrelevant, because

                                            17
Hillshire was entitled to terminate Druivenga, an independent contractor, at any time for
any reason at all. Hillshire also argues that it is not responsible for the insurers’ decision
to sue Druivenga for damages because of Druivenga’s conduct. Finally, Hillshire argues
that Druivenga had no right to expect one day of future work at Hillshire, let alone work
until he was 75 years old. Hillshire argues that Druivenga simply cannot recover damages
based on future work to which he concedes he has no legal right.
       2.     Analysis
       As mentioned, briefly, above, evidence of damages is required to demonstrate a
claim for breach of contract, see Iowa Arboretum, Inc., 886 N.W.2d at 706, and the last
element of a breach of contract claim is damages caused by the breach. Iowa Mortg.
Ctr., L.L.C., 841 N.W.2d at 110–11. However, the plaintiff “must prove that the
damages resulted from [the defendant’s] breach and were in the contemplation of the
parties.” Royal Indem. Co., 786 N.W.2d at 847 (citing Kuehl v. Freeman Bros. Agency,
Inc., 521 N.W.2d 714, 718 (Iowa 1994).
       “The nature and terms of the contract necessarily dictate the damages
recoverable.” Id. Thus, the Iowa Supreme Court explained,
              In Kuehl we stated:
                     Distinct from the general rule for damages based on
                     commitment of a tort, damages based on breach of a
                     contract must have been foreseeable or have been
                     contemplated by the parties when the parties entered
                     into the agreement. Whether the damages were
                     reasonably anticipated by the parties when the contract
                     was formed may be discerned from “the language of
                     the contract in the light of the facts, including the
                     nature and purpose of the contract and circumstances
                     attending its execution.” Damages which a reasonable
                     person would expect to follow from breach of a
                     contract are direct and thus should be awarded.


                                             18
              [Kuehl, 521 N.W.2d at 718] (citations omitted) (quoting 22
              Am. Jur. 2d Damages § 460, at 541 (1988)). We also require
              that the damages have some nexus with the breach, i.e., the
              damages recoverable for a breach of contract are limited to
              losses actually suffered by reason of the breach and must
              relate to the nature and purpose of the contract. Midland Mut.
              Life Ins. Co. v. Mercy Clinics, Inc., 579 N.W.2d 823, 831
              (Iowa 1998).
Royal Indem. Co., 786 N.W.2d at 847.              What damages may have been in the
contemplation of the parties means that the court “may also look at the compensation paid
by [the defendant] for this contract.” Id.
       On the other hand,
                     An exception exists to the general rule, however,
              where there is a loss “as a result of special circumstances,
              beyond the ordinary course of events, that the party in breach
              had reason to know.” Restatement (Second) of Contracts
              § 351(2)(b), at 135. “If loss results other than in the ordinary
              course of events, there can be no recovery for it unless it was
              foreseeable by the party in breach because of special
              circumstances that he had reason to know when he made the
              contract.” Id. § 351 cmt. b, at 137. We adopted this rule from
              the seminal case, Hadley v. Baxendale, 9 Exch. 341, 344
              (1854). Vogan v. Hayes Appraisal Assocs., Inc., 588 N.W.2d
              420, 425 (Iowa 1999).
Royal Indem. Co., 786 N.W.2d at 848.
       I conclude, first, that no rational trier of fact could find for Druivenga on his
damages claim, because he has failed to generate any genuine issues of material fact that
any damages resulted from Hillshire’s breach that were in the contemplation of the
parties—if any breach had occurred. Id. at 847; see also Torgerson, 643 F.3d at 1042-
43 (explaining that, at summary judgment, the non-moving party must generate genuine
issues of material fact from which a rational trier of fact could find in his favor). This is
apparent by examining the nature and terms of the contract, which necessarily dictate the

                                             19
damages recoverable. Id. Here, the nature and purpose of the contract necessarily
consisted of Hillshire obtaining welding services and Druivenga providing those serves
and being paid for them. See Defendant’s Appendix at 3 (Druivenga Deposition at
121:22-122:6).    Druivenga never indicated there was any term of the contract that
provided for his continuing to provide services to Hillshire for any specific period of
time, let alone in perpetuity. Id. As an independent contractor, Druivenga had the
opportunity to negotiate the circumstances governing termination of his contract, as well
as contract remedies to enforce any terms regarding duration of the contract. See Johnson
v. Associated Milk Producers, Inc., 886 N.W.2d 384, 392 (Iowa 2016). Here, Druivenga
did not seek terms regarding termination and there are no terms governing the duration
of his contract. Thus, Hillshire was entitled to terminate Druivenga’s services at any
time for any reason. To put it another way, because Hillshire had the right under the
contract to terminate Druivenga’s services at any time and for any reason, and did so, no
breach of contract resulted in Druivenga’s claimed damages. Royal Indem. Co., 786
N.W.2d at 847. Here, future lost income or profits were not damages in the ordinary
course of events or in the contemplation of the parties for any breach of the contract,
where Druivenga was an at-will independent contractor. Id.
       Second, Druivenga cannot rely on the exception that permits an award of damages
for “a loss as the result of special circumstances, beyond the ordinary course of events,
that the party in breach had reason to know.” Id. (internal quotation marks and citations
omitted). I recognize that Druivenga has identified some “special circumstances,” known
to Hillshire, such as the location of Druivenga’s business at Hillshire’s plant and evidence
that Hillshire was very nearly Druivenga’s only customer. These circumstances might
give rise to a reasonable inference that it was foreseeable that some breach of the parties’
contract by Hillshire would result in lost profits to Druivenga’s business or loss of that
business in its entirety. See id. It was also certainly foreseeable that termination of

                                            20
Druivenga’s contract could cause such losses. The insurmountable problem for awarding
damages for these losses, however, remains that the contract provided for termination at
any time for any reason. Consequently, the termination was not a breach of the contract.
No breach of the contract caused the losses, either the termination did or the lawsuit of
the insurers, for which Hillshire was not responsible, did, because the lawsuit prevented
Druivenga from obtaining insurance, which he asserts was a reason he could not continue
his business.
       Hillshire is also entitled to summary judgment on the part of its Motion asserting
that Druivenga has no recoverable damages for breach of contract.


                                  III.   CONCLUSION
       Upon the foregoing, Hillshire’s May 16, 2018, Amended Motion For Summary
Judgment (docket no. 26) is granted in its entirety, and summary judgment in favor of
Hillshire shall enter terminating this case.
       IT IS SO ORDERED.
       DATED this 19th day of November, 2018.



                                          ______________________________________
                                          MARK W. BENNETT
                                          U.S. DISTRICT COURT JUDGE
                                          NORTHERN DISTRICT OF IOWA




                                               21
